Upon the stipulated facts it appears that in taking into possession the refrigerator sold to Santillo and subsequently selling it to Abrams, the Conniff  Clouet, Inc., was acting as agent of the United Illuminating Company and in its behalf. In view of these facts the Illuminating Company could have required the Conniff  Clouet, Inc., to convey equitable ownership to the refrigerator to it. The Receiver stands in no better position than Conniff  Clouet. This was not done, but the conditional bill of sale assigned by the Conniff  Clouet, Inc., to the C. I. T. Corporation with the knowledge and consent of the Illuminating Company and the C. I. T. Corporation notified of that fact. In doing *Page 405 
what it did, it appears therefore that at all times the Conniff Clouet, Inc., was acting as the agent of the Illuminating Company. This being so, had the Conniff  Clouet, Inc., received the $160. from the C. I. T. Corporation it would have received it as agent and would have had as agent to account to the Illuminating Company and had it so received and retained the $160. it would have been the creditor of the Illuminating Company. But the Conniff  Clouet, Inc., did not receive the $160. and thereby became a creditor of the Illuminating Company. The Receiver when it received the $160. was not receiving it as a sum that belonged to Conniff  Clouet, Inc. The receiver, therefore, received a sum not belonging to the Conniff  Clouet, Inc., and forming a part of its assets.
   The judgment of the Court is therefore that Illuminating Company never having become a creditor of Conniff  Clouet, Inc., the receiver has acquired no title to the $160. and that he should turn it over to the Illuminating Company.
It is so ordered.